Curia, per

Johnson, Ch.
From a document produced at the hearing of the appeal, it is plain that Freeman Wing was alive three or four months subsequent to the period assumed in the circuit decree. But from the view taken by this court, the difference is not material. The general principle stated in the decree is recognized by this court, to wit, that “after the lapse of twenty years, every thing is presumed which is necessary to quiet the title of property — the death of the last owner, administration on his estate, and a title from the administrator.” Mrs. Wing was in the quiet and undisturbed possession and enjoyment of the estate, from February, 1811, till her death in April, 1832. The piesent claimant has, during that time, been under no legal disability. The general rule must then be applied. Appeal dismissed.
Harper, Johnston and Dunkin, Ch., concurred.